Forbes, J.
This is a motion to dissolve an injunction, procured hy the plaintiffs, restraining the defendants from playing baseball on Sunday at their ground in Lestersliire.
The question involved in this motion, and in the action to restrain, is the right of the plaintiffs to maintain an action in equity, resting upon the claim that the plaintiffs are likely to suffer a personal injury, and that their property will be depreciated in value, hy a violation of the statute against Sunday playing. The question presented does not involve the moral conduct nor the criminal offense of the defendants, under the statute. The claim rests solely upon the right "of the plaintiffs to maintain this action in equity, based upon the theory: “That wherever there is an injury there is also a remedy.” Butler v. Manhattan R. Co., 143 N. Y. 417.
The plaintiffs are residents and property-owners in the vicinity of the park in which it is proposed to play Sunday games of baseball. Their claim is that the noise, confusion and public parade of the people, incident to the games, will deprive the plaintiffs of and prevent them from taking their usual, proper and necessary Sabbath quiet and rest, during these games, at the place in question. Matter of Rupp & Curtiss, 33 App. Div. 468; People v. Moses, 140 N. Y. 214; People v. Havnor, 149 id. 195.
The plaintiffs also most earnestly maintain that the actual value of their property, for residential purposes, will be depreciated, and that they will be injured in person and property, if the defendants are not restrained. The affidavits used on this motion are so voluminous and contradictory that it woidd be unwise, at this time, to attempt to decide that question upon the merits.
It is claimed, on the one side, that to restrain the defendants will work great pecuniary injury to the association. This claim is clearly based upon the theory that the defendants have the actual, legal right to conduct entertainments of this character at the place in question; to collect crowds *114of citizens at that place; to receive fees- for admission to the park and to profit by what must now be conceded on other days ■—-to be a popular and interesting sport.
Section 265 of the Penal Oode expressly “ prohibits playing, * * * or other public sport, exercises or shows, upon the first day of the week, and all noise disturbing the peace of the day.
Several other sections prohibit all trades, labor and public traffic on Sundays, except works of necessity or charity. Section 259 defines the Sabbath and declares the purpose for which it was instituted, as follows: “ The first day of the week being by general consent set apart for rest and religious uses, the law prohibits the doing on that day of certain acts hereinafter specified, which are serious interruptions of the repose and religious liberty of the community.” Section 260 defines Sabbath-breaking’ as “ a violation of the foregoing prohibition.”
This language, together with the undoubted trend of judicial authority, directly fends to show that the liberty of conscience and the right of undisturbed repose on the Sabbath are the bases of the plaintiffs’ cause of action, upon the theory, that, when a statute is obviously intended to provide for the safety and quiet of a community, it is reasonable; and, where the statute is lawful, a compliance with its purposes must be sustained. City of Rochester v. West, 164 N. Y. 510.
It is true that hundreds of laboring people, w7ho must toil during the balance of the week, get much needed recreation and rest in certain characters of entertainment on Sunday. To deprive them of these pleasures and advantages would be to discriminate against these classes as non-church-going people; the numbers so accommodated and entertained are so great, in proportion to those who do not desire such entertainments on the Sabbath but rather prefer to keep that day as a day of rest and worship, that it may well be said to present a difficult question for solution.
Does the right or wrong of the question depend upon the character of the entertainment? I think so.
Under the statutes of this State, all classes of tradesmen, *115artisans and business-men^ such as merchants, butchers, barbers, saloon-keepers, race-track associations and fairs, are absolutely prohibited, by statute, from opening their places of business, or entertaining the public on Sunday. These statutes must be taken into consideration whenever the moral side of the question conies under review.
What superior right, if any, have the defendants to entertainments of this character, especially at a time and place where ■ individuals are to be annoyed by these games and their property is to be rendered less valuable?
Much may be said in favor of proper Sunday recreation, but is,baseball playing so generally attended and has it become such a public necessity, as an amusement, that it ought to be upheld in this community, under the circumstances? To answer this question in the affirmative is to disregard the rights of all other citizens who do not approve of this conduct on the Sabbath, and to imperil their rest and property, by yielding to this custom.
Railroads, steam and electric, in our cities and thickly settled villages, affording to a large portion of the population facilities for attending places of public worship, or modest and quiet recreation, seem to have become necessities to the general public and cannot be discriminated against successfully, since this line of traffic is intended for the interest, benefit and accommodation of the community at large, and takes the place, largely, of other public travel. The same thing may be said of all classes of public service, among which are the telegraph, telephone, electric-light service and necessary travel upon the public streets and thoroughfares.
When a Sabbath entertainment works mischief, annoyance or injury to a community, by being in such close proximity to residential parts of a city or village, if the individual sustains special damages, different from the damage to the whole public, he may maintain an action and have an injunction to restrain that entertainment. New York Cement Co. v. Consolidation R. C. Co., 178 N. Y. 167.
It is, in my judgment, unwise to decide that question upon the merits, in this application, since this question can be disposed of by a, trial in a court of equity, where the witnesses *116can he presented, examined and a fair and just determination reached; and no serious damage or inconvenience will be sustained by the defendants, in the meantime.
The motion to dissolve the injunction is, therefore, denied, with costs.
Motion denied, with costs.